Judgment reversed and matter remitted to the County Court for further proceedings in accordance with the following memorandum : The judgment should be reversed and the case remitted to the County Court for a hearing to determine whether the defendant was competent at the time of sentencing (Code Grim. Pro., § 658 et seq.). Defendant’s history of mental illness, as indicated by the presentence report, was such that the sentencing court was bound to make some inquiry into defendant’s mental condition at the time of sentencing, whether or not counsel raised the issue. (People v. Boundy, 10 N Y 2d 518; People v. Sprague, 11 N Y 2d 951.)
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.